Citation Nr: 1731598	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a scar of the right forearm.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for tinnitus.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 40 percent for traumatic brain injury (TBI) with cognitive impairment.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left shoulder strain.

6.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left elbow tendinitis.

7.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left hip strain.

8.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee degenerative arthritis.

9.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for status post left ankle sprain.

10.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for lumbar spondylosis.

11.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for a scar of the left forearm.

12.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for a scar below the right eye.

13.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for hemorrhoids.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2002 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2012, the Veteran signed an Appointment of Individual as Claimant's Representative (VA Form 21-22a), naming John R. Worman as his attorney.  The Veteran's appeal was certified to the Board in August 2013.  In a correspondence, dated in March 2014, Mr. Worman indicated that he is no longer representing the Veteran in his claim for VA benefits.  

After an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608(b)(2) (2016).  The Board informed Mr. Worman of this provision in a May 2015 notification letter.  To date, Mr. Worman has not responded to the May 2015 notification letter.

The Board acknowledges receipt of the March 2014 correspondence from Mr. Worman, purporting to withdraw services as the Veteran's representative for the abovementioned issues.  Because Mr. Worman's March 2014 request to withdraw representation was received after the appeal was certified to the Board (in August 2013), he is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative.  See 38 C.F.R. § 20.608(b)(2).  The record does not reflect that Mr. Worman provided any reason for his withdrawal of representation.  Here, compliance with the provisions of 38 C.F.R. § 20.608(b) have not been met, and the withdrawal of representation is not accepted as valid.  Accordingly, Mr. Worman remains the Veteran's representative, as reflected above.

The issues of higher initial ratings for TBI with cognitive impairment, an acquired psychiatric disability, left shoulder strain, left elbow tendinitis, left hip strain, left knee degenerative arthritis, status post left ankle sprain, lumbar spondylosis, scar of the left forearm, scar below the right eye, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preexisting right forearm scar was noted at service entrance.

2.  The preexisting right forearm scar did not undergo an increase in severity during active service.

3.  For the entire initial rating period on appeal, from May 1, 2011, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  As the Veteran's preexisting right forearm scar, which was noted prior to service entrance, was not aggravated by service, the criteria for service connection for right forearm scar have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist as to the issues adjudicated below.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Also, in this regard, as to the issue of a higher initial rating for tinnitus, because the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service Connection for Right Forearm Scar

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, a scar is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran generally contends that he is entitled to compensation for a right forearm scar.  The Veteran does not specifically contend that the right forearm scar was aggravated by service.

After consideration of all the lay and medical evidence, the Board finds that service connection is not warranted for the Veteran's right forearm scar.  As explained below, the weight of the evidence shows that the Veteran had a preexisting right forearm scar, which was "noted" at entrance into active service, and which did not increase in severity during active service.

The evidence shows that a preexisting right forearm scar was "noted" at service entrance; therefore, the presumption of soundness as it relates to the current right forearm scar is not applicable.  In the March 2002 service enlistment examination, the service medical examiner noted that the Veteran had a scar of the right forearm.  Because a preexisting right forearm scar was "noted" upon entrance to active service, service connection may be granted only if it is shown that the right forearm scar was aggravated by service, that is, if the preexisting right forearm scar was worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting right forearm scar increased in severity during active service.

In consideration of the foregoing, the Board next finds that the weight of the evidence is against a finding that the preexisting right forearm scar increased in severity during active service.  Service treatment records are absent of complaints related to the right forearm scar.  In a September 2008 report of medical examination, the service medical examiner again indicated that there was a scar of the right forearm.  The service treatment records, which are complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the service treatment records do not include any complaints, symptoms, or treatment for preexisting right forearm scar.  Indeed, the Veteran presented for treatment of multiple other conditions, many of which are currently service connected.  

Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a right forearm scar would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a right forearm scar or related symptoms weighs against finding that the preexisting right forearm scar increased in severity during active service or even that symptoms of right forearm scar increased during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Veteran was provided a VA examination in October 2010, prior to separation from active service.  Although the VA examiner did not specifically opine as to whether the preexisting right forearm scar increased in severity during active service, upon physical examination, the VA examiner indicated that the Veteran had a well-healed, hypopigmented, level, linear scar, measuring 4 by 0.1 centimeters, on the proximal right forearm.  The scar was not painful on examination, scar level was superficial, and there was no inflammation, no edema, no keloid, and no limitation of motion or function.  The scar was not disfiguring, hyperpigmented, or indurated and inflexible.  There was no adherence, no abnormal texture, no underlying soft tissue loss, and no gross distortion or asymmetry.  

Because the preexisting right forearm scar was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the right forearm scar by active service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case, and thus, the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting right forearm scar is not demonstrated, the benefit of the doubt doctrine does not apply, and the appeal of service connection for a right forearm scar must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating for Tinnitus

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained, in Smith, that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the United States Court of Appeals for Veterans Claims had erred in not deferring to VA's interpretation.  

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's appeal for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430 (1994).


ORDER

Service connection for a scar of the right forearm is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of higher initial ratings for TBI with cognitive impairment, an acquired psychiatric disability, left shoulder strain, left elbow tendinitis, left hip strain, left knee degenerative arthritis, status post left ankle sprain, lumbar spondylosis, scar of the left forearm, scar below the right eye, and hemorrhoids.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014).  The record reflects that, in August 2011, the RO submitted a query of the Loma Linda VA Healthcare System without finding treatment records for the Veteran at that time.  However, in medical evidence submitted to the Social Security Administration (associated with the electronic file in April 2013), it is clear that the Veteran has been receiving treatment from Loma Linda VA Healthcare System since at least November 2011.  

Here, the RO has not obtained VA treatment records from the Loma Linda VA Healthcare System.  Accordingly, these records should be requested and obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issues of higher initial ratings for TBI with cognitive impairment, an acquired psychiatric disability, left shoulder strain, left elbow tendinitis, left hip strain, left knee degenerative arthritis, status post left ankle sprain, lumbar spondylosis, scar of the left forearm, scar below the right eye, and hemorrhoids are REMANDED for the following actions:

1. Associate with the electronic record all VA clinical documentation from the Loma Linda VA Healthcare System pertaining to the treatment of the Veteran's service-connected disabilities on appeal (TBI with cognitive impairment, an acquired psychiatric disability, left shoulder strain, left elbow tendinitis, left hip strain, left knee degenerative arthritis, status post left ankle sprain, lumbar spondylosis, scar of the left forearm, scar below the right eye, and hemorrhoids).

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of higher initial ratings for TBI with cognitive impairment, an acquired psychiatric disability, left shoulder strain, left elbow tendinitis, left hip strain, left knee degenerative arthritis, status post left ankle sprain, lumbar spondylosis, scar of the left forearm, scar below the right eye, and hemorrhoids in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


